Order entered October 5, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00865-CV

                IN THE ESTATE OF ROBERTA A. PAYNE, DECEASED

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                             Trial Court Cause No. 12P-033-2

                                            ORDER
       After reviewing the clerk’s record and appellant’s jurisdictional brief, it appears the Court

has jurisdiction over the appeal. We LIFT the stay of the trial court’s June 8, 2016 order and

DENY as moot appellees’ motion to modify stay order. In light of appellant filing in the trial

court a “Notice of Zero Supersedeas Bond” and affidavit of net worth, we DENY as moot

appellant’s “Petition for Writ of Mandamus or Alternatively Emergency Rule 24.2 Motion for

Review of Supersedeas Order.”       We GRANT court reporter Sherry Hooper’s request for

extension of time and ORDER the reporter’s record be filed no later than November 4, 2016.


                                                      /s/    CRAIG STODDART
                                                             JUSTICE